DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16, calls for a “… helical retention portion …” while parent claim 15 describes a “… coil retention portion …” The claims should be revised to describe the shape of the retention portion with a consistent term. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 36 calls for “… wherein a proximal portion of the ureteral catheter is positioned near a drainage lumen of the bladder catheter.” There is insufficient antecedent basis for this limitation in the claim. Although claim 35 describes a bladder catheter, claim 36 does not depend on claim 35. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 18-20, 37, 41, 42 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeguchi, Edward F. (US 20030060806 A1) in view of Fontanazzi; Francesco et al. (US 20150224241 A1).
Regarding claim 14, Ikeguchi discloses a method for increasing urine output rate from a patient with hemodilution (¶ [0001], [0022], method of improving kidney function; ¶ [0026], [0033]), the method comprising: 
deploying a urinary tract catheter into the patient (¶ [0035], The ureteral catheter 32 is inserted transurethrally … positioned at the level of the renal pelvis 42 and the ureteropelvic junction 44); 
such that flow of urine from the ureter and/or kidney is transported within a drainage lumen of the catheter (¶ [0034], The container collects any fluid that is obtained from the kidneys); 
applying negative pressure to the ureter and/or kidney through the drainage lumen of the catheter to extract urine from the patient (¶ [0035], suction system 48 comprising a collection bottle 34 and a vacuum source 36, which delivers a negative pressure to the collecting system); 
periodically measuring a parameter of the patient and providing feedback to a user or controller to determine whether to adjust or cease the application of the negative pressure to the urinary tract (¶ [0042] The clinician can determine how much negative pressure to apply and the length of each treatment depending on the condition of the patient and the disease the patient is suffering from). 
Ikeguchi teaches the invention substantially as claimed by Applicant but does not measure the patient's weight. Fontanazzi discloses a control method of an apparatus for extracorporeal blood treatment (¶ [0016], [0062], [0095], The flow chart of the steps … in FIG. 2), comprising: 
periodically measuring the patient's weight (¶ [0016], a sensor (14) configured such as to emit at least a signal indicating the weight loss of the individual (7) subjected to the extracorporeal blood treatment; ¶ [0070], the sensor 14 can comprise … a system of scales); and 
if the measured weight is less than a predetermined threshold value, providing feedback to a user or controller to determine whether to adjust or cease the application of therapy (¶ [0112] The treatment can be terminated (block M) when, for example, a certain desired weight loss has been reached). 
Fontanazzi indirectly measures an amount of water removed from the patient via an easily measured parameter. One would be motivated to modify Ikeguchi by measuring the patient's weight as taught by Fontanazzi since Ikeguchi calls for customizing a course of therapy based on a patient’s condition (¶ [0042] The clinician can determine how much negative pressure to apply). Therefore, it would have been obvious to modify Ikeguchi with the weight measurement of Fontanazzi in order to more accurately estimate the amount of fluid that must be removed from a patient during therapy. 

Regarding claims 19, 37 and 42, Ikeguchi discloses a method wherein removing excess fluid from the patient is provided as a treatment for acute kidney injury (¶ [0041] The method of the present invention … may serve as an alternative to temporary dialysis in patients with acute tubular necrosis or temporary fluid overload); 
wherein the urinary tract catheter is introduced into one of a patient's bladder, ureter, and kidney through the urethra of the patient (¶ [0035], The ureteral catheter 32 is inserted transurethrally through the bladder and ureteral orifice 33, up the ureter 35); 
wherein increasing urine output rate from the patient is provided as one of a treatment for systemic fluid volume management associated with acute heart failure (¶ [0041], Thus, the present invention can be used to treat patients with enlarged hearts and congestive heart failure by reducing afterload pressures).  

Regarding claims 18, 20, 41 and 49, Ikeguchi does not set the predetermined threshold value as a dry weight or provide a fluid resuscitation procedure. Fontanazzi discloses a method wherein the predetermined threshold value is a dry weight of the patient (¶ [0098] The operator also enters a value of the patient's weight … the weight of the patient TW after treatment (so-called "dry weight")); 
wherein the patient's dry weight is directly measured prior to a fluid resuscitation procedure (¶ [0071], The supply system can … supply a dialysis and/or replacement fluid); 
wherein excess fluid is provided to the patient from a fluid resuscitation procedure performed for the patient (¶ [0071], The supply system can … supply a dialysis and/or replacement fluid);
wherein if the measured weight is less than a predetermined threshold value, feedback is provided to a user or controller to cease the application of therapy (¶ [0010] provide an automatic control system of an extracorporeal blood treatment; ¶ [0112] The treatment can be terminated (block M) when, for example, a certain desired weight loss has been reached). 
Fontanazzi provides a quantifiable criterion for ending therapy, and also restores fluid balance to a patient by finely adjusting their fluid volume. One would be motivated to modify Ikeguchi with the predetermined threshold and fluid resuscitation procedure of Fontanazzi to conclude therapy at a measurable endpoint and to avoid removing too much fluid from the patient. Therefore, it would have been obvious to modify Ikeguchi with the predetermined threshold and fluid resuscitation procedure of Fontanazzi in order to restore a proper fluid balance for the patient. 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeguchi and Fontanazzi, further in view of Shelton; Kurt G. et al. (US 20150283362 A1).
Regarding claims 15 and 16, Ikeguchi and Fontanazzi lack a coil retention portion. Shelton discloses a ureteral stent (¶ [0002], [0008], [0025], ureteral stent 10);  
wherein the stent comprises a coil retention portion comprising a plurality of drainage ports (¶ [0027], a second anti-migration feature 40 may be provided at the distal kidney section 15; ¶ [0041], as shown in FIG. 8, the second anti-Migration feature 40 may include a coiled structure 160; ¶ [0042] One or more holes 170 may be disposed on the coiled structure 160); and
a step of deploying the stent comprising expanding the helical retention portion at a fluid collection position within the patient's ureter and/or kidney (¶ [0025], The distal kidney section 15 may be disposed at the distal end 60 of tubular body 12, and may be configured to be disposed in or near the patient's kidney); 
Shelton reduces patient discomfort and provides a distal portion that remains anchored during normal bodily movements (¶ [0007], [0049]). One would be motivated to modify Ikeguchi and Fontanazzi with the coil retention portion of Shelton since Ikeguchi calls for at least two embodiments of a distal anchor (Figs. 2, 4). Therefore, it would have been obvious to modify Ikeguchi and Fontanazzi with the coil retention portion of Shelton in order to provide an alternative shape for a distal anchor. 

Regarding claim 17, Ikeguchi discloses a method wherein the ureteral catheter is introduced to the patient's ureter and/or kidney through the urethra and bladder of the patient (¶ [0035], The ureteral catheter 32 is inserted transurethrally through the bladder and ureteral orifice 33, up the ureter 35).  
 
Claims 34 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeguchi and Fontanazzi, further in view of Levin, Howard R. et al. (US 20040054315 A1).
Regarding claims 34 and 43, Ikeguchi does not measure a hematocrit value. Fontanazzi periodically measures a hemoglobin value, which is a close analogue to hematocrit (¶ [0069] sensor 10 … the concentration of blood haemoglobin in the arterial line (or alternatively in the venous line)). Fontanazzi measures a readily quantified parameter of a patient’s blood which indicates a volume of water removed from the patient during treatment. A skilled artisan would have been motivated to modify Ikeguchi with the hemoglobin measurement of Fontanazzi in order to track the progress of treatment. 
Ikeguchi and Fontanazzi do not measure a hematocrit value. Levin discloses methods and apparatus for treatment of congestive heart failure (CHF) (¶ [0002], [0064], [0088]), comprising: 
removing water from a patient’s circulatory system (¶ [0088], The blood circuit that consists of the blood filter 108, tubes, pressure sensors 109, 110 and 111 and the ultrafiltrate collection bag 112; ¶ [0089], Ultrafiltrate is collected into a graduated one-liter collection bag 112; ¶ [0101], Inside the filter 207 the ultrafiltration occurs); 
further comprising periodically measuring a hematocrit value of the patient; and if the measured hematocrit value exceeds a predetermined minimum threshold value, providing feedback to a user or controller to determine whether to adjust or cease the application of therapy, wherein the predetermined hematocrit value is between 25% and 40% (¶ [0105] Blood hematocrit (volume fraction of red blood cells) in CHF patients is expected to be in the range of 30 to 40% of the total blood volume). 
Levin selects an alternative parameter to track the progress of therapy, and also selects a range that reduces the risk of clotting (¶ [0103], The properties of the filter 207 and the needle 210 are selected to assure the desired TMP of 150 to 250 mmHg at blood flow of 40-60 mL/min where blood has hematocrit of 35 to 50% at 37 degrees C). One would be motivated to modify Ikeguchi and Fontanazzi with the hematocrit measurement and threshold of Levin to avoid blood clots when removing water from a patient’s blood. Therefore, it would have been obvious to modify Ikeguchi and Fontanazzi with the hematocrit measurement and threshold of Levin in order to track the course of therapy and minimize the risk of blood clots. 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeguchi, Fontanazzi and Shelton, further in view of Womack; Charles E. (US 4425124 A).
Regarding claim 36, Ikeguchi, Fontanazzi and Shelton lack a bladder catheter. Womack discloses a catheter assembly (col. 1, lines 1-10; col. 2, lines 20-30), comprising: 
a ureteral catheter (col. 2, lines 30-35, Ureteral catheters or catheter tubes 46 and 48); 
a bladder catheter (col. 2, lines 20-30, a standard Foley catheter 10); 
wherein a proximal portion of the ureteral catheter is positioned near a drainage lumen of the bladder catheter (Fig. 1, Foley catheter 10 and ureteral catheters 46 and 48 extend in parallel through the patient’s urethra). 
Womack drains fluid from another portion of the patient’s urinary system to avoid pooling. One would be motivated to modify Ikeguchi, Fontanazzi and Shelton with the bladder catheter of Womack to more thoroughly drain the patient’s urinary system. 
 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeguchi and Fontanazzi further in view of Womack; Charles E. (US 4425124 A).
Regarding claim 35, Ikeguchi and Fontanazzi lack a bladder catheter. Womack discloses a catheter assembly (col. 1, lines 1-10; col. 2, lines 20-30), comprising: 
a ureteral catheter (col. 2, lines 30-35, Ureteral catheters or catheter tubes 46 and 48); 
a bladder catheter deployed in the patient's bladder for receiving urine which passes through the ureter and enters the bladder (col. 2, lines 20-30, a standard Foley catheter 10); 
Womack drains fluid from another portion of the patient’s urinary system to avoid pooling. One would be motivated to modify Ikeguchi and Fontanazzi with the bladder catheter of Womack to more thoroughly drain the patient’s urinary system. 

Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeguchi and Fontanazzi, further in view of Neftel; Frederic et al. (US 20120029937 A1). 
Regarding claims 38 and 39, Ikeguchi and Fontanazzi are silent whether the threshold value is a dry weight and whether the method determines a total volume of extracted fluid. Neftel discloses a dialysis device and a method (¶ [0001], [0009], [0010], [0032]), comprising: 
periodically measuring the patient's weight (¶ [0038], the parameters measured during the preceding m treatment sessions include … change in patient's weight; ¶ [0048], The other parameter on which the patient may act … the ultrafiltration in case of weight gain); and 
if the measured weight is less than a predetermined threshold value, providing feedback to a user or controller to determine whether to adjust or cease the application of therapy, wherein the predetermined threshold value is a dry weight of the patient (¶ [0050] The "dry weight" is the weight at which the patient should be at the end of the treatment, that is, after fluid removal; ¶ [0052], The targeted weight loss is based on how much the patient weighs before treatment and knowledge of the prescribed dry weight); 
further comprising collecting fluid extracted from the patient to determine a total volume of extracted fluid, further comprising providing feedback to a user or controller to determine whether to adjust or cease the application of therapy when the determined total volume of extracted fluid exceeds a predetermined fluid volume (¶ [0012] The set of settings comprises … total removed fluid volume). 
Neftel monitors an alternative parameter, and one that directly represents a volume of fluid removed from the patient’s circulation. One would be motivated to modify Ikeguchi and Fontanazzi with the volume measurement of Neftel to directly track the effectiveness of a fluid removal procedure. Fontanazzi calls for restoring a fluid balance in the patient’s blood in terms of a relative weight loss (¶ [0038], [0086], relative variation of weight loss (Δ WL/TW; Δ WL/BWW)). Therefore, it would have been obvious to modify Ikeguchi and Fontanazzi with the volume measurement of Neftel in order to directly measure a patient’s weight loss during a therapy session. 

Regarding claim 40, Ikeguchi, Fontanazzi and Neftel teach all features of the claimed method. Ikeguchi discloses as procedure for removing excess fluid from a patient. Fontanazzi discloses a fluid resuscitation procedure (¶ [0071], The supply system can … supply a dialysis and/or replacement fluid).  
Neftel discloses a method that monitors a volume of fluid removed from a patient as an indicator of treatment progress (¶ [0050], [0052]). Regarding rationale and motivation to modify Ikeguchi and Fontanazzi by monitoring a volume of removed fluid as taught by Neftel, see the discussion of claims 38 and 39 above. 

Claims 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeguchi and Fontanazzi, further in view of Luxon; Evan S. et al. (US 20160310711 A1).
Regarding claims 50 and 51, Ikeguchi and Fontanazzi lack a pump that alternates between negative and positive pressure, and are silent regarding the ranges of negative and positive pressures. Luxon discloses a device and method for draining bodily fluids (¶ [0009], [0014], [0073]), comprising: 
a pump (¶ [0085], In one aspect, the squeezing apparatus comprises a peristaltic pump 129); 
a controller (¶ [0164] As shown in FIG. 42 … controller component 392); 
wherein the controller is configured to cause the pump to alternate between providing negative pressure and providing positive pressure (¶ [0085], Peristaltic pump 129 also provides slight vacuum to the bladder; ¶ [0097], Monitoring the pressure and activating/deactivating pump operation based on the sensed pressure mitigates this risk and allows for effective line clearance … Temporarily reversing the action of the pump can offset the siphon and provide a true bladder pressure); 
wherein the negative pressure is provided within a range of 0.1 mmHg to 50 mmHg, and wherein the positive pressure is provided within a range of 0.1 mmHg to 20 mmHg (¶ [0097] FIG. 12 shows a graph of the pressure profile, pressure (mmHg) 149 over time (seconds); ¶ [ 0154] FIG. 35 … By choosing the correct crack pressure (for example, −15 to 0 mmHg, or −10 mmHg), the pressure applied to the patient will remain at this pressure as long as the hospital wall suction can generate sufficient suction at the collection vessel 282; ¶ [0160], the maximum negative pressure required would be around 30 in H2O, or 56 mmHg).  
Luxon selects a suitable pressure range that minimizes the risk of damaging the patient’s urinary system while effectively removing urine. Luxon also offers a way to unclog the line by temporarily reversing a flow of fluid in a drainage catheter. One would be motivated to modify Ikeguchi and Fontanazzi with the pump reversal and pressure range of Luxon to protect the patient’s bladder and optionally to unclog the catheter. Therefore, it would have been obvious to modify Ikeguchi and Fontanazzi with the pump reversal and pressure range of Luxon in order to prevent a clog or injury. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 14-17, 33 and 35-51 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 7-17, 19-20 and 30-31 of Erbey, II; John R. et al. (US 10512713 B2) in view of Fontanazzi; Francesco et al. (US 20150224241 A1). 
Regarding pending claim 14, Erbey claims a method for increasing urine output rate from a patient with hemodilution (claim 1, method for increasing urine output rate from a patient with hemodilution), the method comprising: 
deploying a urinary tract catheter into the patient such that flow of urine from the ureter and/or kidney is transported within a drainage lumen of the catheter (claim 1, deploying a urinary tract catheter into the patient … transported within a drainage lumen of the catheter); 
applying negative pressure to the ureter and/or kidney through the drainage lumen of the catheter to extract urine from the patient (claim 1, applying negative pressure … to extract urine from the patient);
periodically measuring a parameter of the patient (claim 1, periodically measuring a hematocrit value of the patient); and 
if the measured parameter exceeds a predetermined threshold value, providing feedback to a user or controller to determine whether to adjust or cease the application of the negative pressure to the urinary tract (claim 1, if the measured hematocrit value exceeds a predetermined minimum threshold value, providing feedback to a user or controller to determine whether to adjust or cease the application of negative pressure). 
Erbey claims the invention substantially as claimed with the exception of periodically measuring the patient's weight.
Fontanazzi discloses a control method of an apparatus for extracorporeal blood treatment (¶ [0016], [0062], [0095], The flow chart of the steps … in FIG. 2), comprising: 
periodically measuring the patient's weight (¶ [0016], a sensor (14) configured such as to emit at least a signal indicating the weight loss of the individual (7) subjected to the extracorporeal blood treatment; ¶ [0070], the sensor 14 can comprise … a system of scales); and 
if the measured weight is less than a predetermined threshold value, providing feedback to a user or controller to determine whether to adjust or cease the application of therapy (¶ [0112] The treatment can be terminated (block M) when, for example, a certain desired weight loss has been reached). 
Fontanazzi measures a parameter closely correlated with hematocrit, which can be measured noninvasively with a conventional sensor. One would be motivated to modify Erbey by measuring a patient’s weight as taught by Fontanazzi to select an alternative parameter for controlling a course of therapy. Therefore, it would have been obvious to modify Erbey with the weight measurement of Fontanazzi in order to set a therapy endpoint based on a readily measured parameter. 
 

Regarding pending claims 15-17, 33 and 35-51, Erbey claims all limitations in patented claims 2-5, 7-17, 19-20 and 30-31 as shown in table 1.
Table 1: Erbey double patenting
Instant claim 
Erbey 
Instant claim 
Erbey 
Instant claim 
Erbey 
15
2
38
8
45
15
16
3
39
9
46
16
17
7
40
10
47
17
33
15
41
11
48
19
35
4
42
12
49
20
36
5
43
13
50
30
37
7
44
14
51
31


Allowable Subject Matter
Claims 52 and 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 33 and 44-48 contain allowable subject matter. 
The prior art does not teach or suggest a method for increasing urine output rate from a patient with hemodilution wherein the patient has Stage 2 or 3 kidney disease, or wherein the patient has a GFR above 30 ml/min/1.73 m2. According to Ohishi, Takayuki et al. (US 20040057037 A1), Rebec; Mihailo V. et al. (US 20130303865 A1) and Singbartl; Kai et al. (US 20100081148 A1), treatment is not recommended for patients with Stage 3 renal disease or a GFR greater than 30. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hertz; Thomas	US 20130274644 A1
Rovatti; Paolo et al.	US 20160303303 A1
Kawamoto; Atsushi et al.	US 20060015015 A1
Wabel; Peter et al.	US 20150164370 A1
Hirel; Jean C. et al.	US 4324663 A
Kitaevich; Yuli et al.	US 6200485 B1
Fried; Peter et al.	US 4629015 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781